Citation Nr: 0724115	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-23 600	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for diarrhea, claimed as 
secondary to service-connected diabetes mellitus.  

3. Entitlement to a rating higher than 20 percent for 
diabetes mellitus. 

4. Entitlement to a rating higher than 20 percent for 
peripheral neuropathy of the left upper extremity.  

5. Entitlement to a rating higher than 20 percent for 
peripheral neuropathy of the right upper extremity.  

6. Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity.  

7. Entitlement to a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity.  

8. Entitlement to a compensable rating for erectile 
dysfunction.  

REPRESENTATION

Veteran represented by:  The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. F.

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1968 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  

The application to reopen the claim of service connection for 
post-traumatic stress disorder, the claim of service 
connection for diarrhea, and the claims for increase for 
diabetes mellitus and peripheral neuropathy of the upper and 
lower extremities are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Erectile dysfunction is manifested by loss of erectile power 
without evidence of penile deformity.  


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2005.  The notice advised the veteran of what was 
required to prevail on his claim for increase for service-
connected erectile dysfunction; what specifically VA had done 
and would do to assist in the claim; and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to the claim.  

Further, by letter, dated in March 2006, the RO provided 
post-adjudication VCAA notice as to the degree of disability 
and effective date of the disability.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability). 

To the extent that the VCAA notice about degree of disability 
assignable and the general effective date provision for the 
claim was provided after the initial adjudication, the timing 
of the notice did not comply with the requirement that the 
notice must precede the adjudication.  However, the timing 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument, which he did in the form of 
testimony in November 2006, and the RO readjudicated the 
claim in the May 2006 statement of the case, so that the 
essential fairness of the adjudication has not been affected.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in November 2006.  The RO has obtained VA records 
and records from the Social Security Administration.  The 
veteran has not identified any other relevant evidence for 
the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in August 2005, 
specifically to evaluate the disability.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Diagnostic Codes contain the criteria for 
rating the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In this case, the pertinent evidence consists of a VA 
examination conducted in August 2005, VA records, records 
from the Social Security Administration, and hearing 
testimony of the veteran.  

In a rating decision in August 2004, the RO granted service 
connection for erectile dysfunction, secondary to the 
service-connected diabetes mellitus, and assigned a 
noncompensable rating under Diagnostic Code 7522.  

As there is no specific diagnostic code for erectile 
dysfunction it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  For this reason, the RO rated erectile 
dysfunction under Diagnostic Code 7522.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7522, the criterion for a compensable 
rating, 20 percent, is penile deformity with loss of erectile 
power. 

The veteran testified that he is unable to take medication 
for erectile dysfunction because it was contraindicated with 
the medications he takes for other disabilities.  While the 
medical records show evidence of erectile dysfunction related 
to the diabetes mellitus, there is no objective evidence that 
any loss of erectile power is accompanied by penile deformity 
for a compensable rating under Diagnostic Code 7522.  At the 
VA examination in August 2005, the diagnosis was erectile 
dysfunction.  Penile deformity was neither shown nor alleged.  

As the criterion for a compensable rating under Diagnostic 
Code 7522 has not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for erectile dysfunction is denied.  




REMAND

Regarding the application to reopen the claim of service 
connection for post-traumatic stress disorder, the veteran 
testified as to specific details of an in-service stressor 
involving the death of his friend "[redacted]" in a rocket 
attack.  Additional information as to the date and location 
of the incident was furnished by the veteran in December 
2002.  Under the duty to assist, further evidentiary 
development is required. 

Regarding the claim of service connection for diarrhea, on VA 
examination in August 2005, the veteran complained of severe 
diarrhea with metformin, a medication for service-connected 
diabetes mellitus.  The examiner did not comment on the 
condition.  At an earlier VA examination in May 2004, the 
examiner remarked that the veteran did not seem to tolerate 
metformin very well due to "stomachaches."  Under the duty 
to assist, further evidentiary development is required. 

Regarding the claims for increase for diabetes mellitus and 
for peripheral neuropathy of the upper and lower extremities, 
the VA examination of August 2005 is inadequate for rating 
purposes.  Moreover, the veteran testified that his 
peripheral neuropathy is getting worse.  Under the duty to 
assist, further evidentiary development is required.  

Accordingly, the case is REMANDED for the following action:

1. Ensure content-complying VCAA notice 
on the claim for increase for peripheral 
neuropathy of the upper extremities. 

2. Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
verify the following stressor:  The 
death of "[redacted]" of Seattle, 
Washington, as a result of a rocket 
attack at Moc Hoa in the Republic of 
Vietnam in August 1969 in the vicinity 
of Company C, 36th Engineer Battalion, 
20th Brigade. 

3. Schedule the veteran for a VA 
examination to determine the following:  

(a) Whether there is a current, 
permanent disability manifested by 
diarrhea related to medication 
including metformin for diabetes 
mellitus, as opposed to acute 
symptoms associated with the 
medication, which resolve when the 
medication is withdrawn; 

(b) Whether the severity of 
diabetes mellitus requires that 
the veteran's activities be 
regulated, and if so whether 
diabetes mellitus also causes 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider; and 

(c) What is the current level of 
impairment due to peripheral 
neuropathy of the upper and lower 
extremities?  The examination 
should include electromyography 
and a nerve conduction study of 
the extremities. The examiner is 
asked to identify the nerve or 
nerves affected in each extremity, 
and to characterize the severity 
of the nerve impairment as either 
mild, moderate, moderately severe, 
or severe.  

The claims folder must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  

4. Following the above development, if 
any benefit sought remains adverse to 
the veteran, then provide him with a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


